
	

113 S557 IS: Medication Therapy Management Empowerment Act of 2013
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 557
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mrs. Hagan (for herself,
			 Mr. Roberts, Mr. Franken, Ms.
			 Klobuchar, Mr. Johnson of South
			 Dakota, and Mr. Brown)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access to medication therapy management under part D of the Medicare
		  program. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medication Therapy Management
			 Empowerment Act of 2013.
		2.Improved access
			 to medication therapy management under part D of the Medicare
			 programSection 1860D–4(c)(2)
			 of the Social Security Act (42 U.S.C. 1395w–104(c)(2)) is amended—
			(1)in subparagraph
			 (A)(ii)(I), by striking have and inserting subject to
			 subparagraph (H), have; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(H)Expansion of
				definition of targeted beneficiary the expansion reduces spending
						(i)CMS actuary
				reportNot later than January 1, 2014, the Chief Actuary of the
				Centers for Medicare & Medicaid Services (in this subparagraph referred to
				as the Chief Actuary) shall submit to the Secretary and to
				Congress a report on whether or not the expansion described in clause (ii)
				would, if implemented, reduce expenditures under this title. If the Chief
				Actuary determines that such expansion would reduce spending under this title,
				such report shall include a certification of such determination.
						(ii)Expansion
				describedThe expansion described in this clause is an expansion
				of the definition of targeted beneficiary under subparagraph (A)(ii) by
				applying subclause (I) of such subparagraph as if the following were inserted
				before the semicolon at the end: or a single chronic disease that
				accounts for high spending under this title, including diabetes, hypertension,
				heart failure, dyslipidemia, respiratory disease (such as asthma, chronic
				obstructive pulmonary disease, or chronic lung disorders), bone
				disease-arthritis (such as osteoporosis or osteoarthritis), rheumatoid
				arthritis, and mental health (such as depression, schizophrenia, or bipolar
				disorder).
						(iii)Application
				if the Chief Actuary determines that the expansion reduces
				spendingIf the report under clause (i) contains the
				certification described in such clause, the following rules shall apply:
							(I)Implementation
				of expansionSubject to subclause (III), effective with respect
				to plan years beginning on or after January 1, 2015, subparagraph (A)(ii)(I)
				shall be applied to include the expansion described in clause (ii).
							(II)Updated CMS
				actuary report based on implementationNot later than March 1,
				2020, the Chief Actuary shall submit to the Secretary and to Congress a report
				on the implementation of the expansion under subclause (I). Such report shall
				include an analysis of whether or not such expansion reduces spending under
				this title.
							(III)Authority to
				terminate expansion if the expansion does not reduce spendingIf
				the Chief Actuary determines in the report under subclause (II) that the
				expansion does not reduce spending under this title, the Secretary may,
				effective with respect to plan years beginning on or after January 1, 2021,
				apply subparagraph (A)(ii)(I) as if this subparagraph had never been enacted.
				In making the determination under the preceding sentence, the Secretary shall
				take into account whether such expansion improves the quality of care furnished
				to, and the health outcomes of, individuals eligible for services under a
				medication therapy management program by reason of such
				expansion.
							.
			
